Citation Nr: 1137644	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  08-00 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Augusta, Maine


THE ISSUE

Entitlement to reimbursement for, or payment of, unauthorized medical expenses for outpatient visits at Maine Cardiology Associates on April 26, 2007, May 11, 2007, and August 23, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of determinations made by the Department of Veterans Affairs (VA) Medical Center (VAMC) located in Augusta, Maine, that denied the Veteran's claim for reimbursement for, or payment of, unauthorized medical expenses for outpatient visits at Maine Cardiology Associates on April 26, 2007, May 11, 2007, and August 23, 2007.


FINDINGS OF FACT

1.  The Veteran attended outpatient visits at Maine Cardiology Associates on April 26, 2007, May 11, 2007, and August 23, 2007.  Prior authorization for these treatments was not given by VA, nor can it be implied.

2.  The Veteran has been rated as permanently and totally disabled since January 30, 1996.

3.  The outpatient visits at Maine Cardiology Associates on April 26, 2007, May 11, 2007, and August 23, 2007 were not rendered in response to a medical emergency of such nature that delay would have been hazardous to the Veteran's life or health.

4.  The preponderance of the credible and probative evidence establishes that a VA or Federal medical facility was feasibly available for purposes of providing timely cardiological outpatient visits, and an attempt to wait for such treatment would have been considered reasonable by a prudent layperson for the treatment of the Veteran at the time that he attended outpatient visits at Maine Cardiology Associates on April 26, 2007, May 11, 2007, and August 23, 2007.


CONCLUSION OF LAW

The criteria for reimbursement for, or payment of, unauthorized medical expenses outpatient visits at Maine Cardiology Associates on April 26, 2007, May 11, 2007, and August 23, 2007, have not been met or approximated.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.1000-1008 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, with implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), VA has specific duties to notify and assist claimants in the development of claims.  Because the claim in this case is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding the fact that the VCAA is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the appellant has had a fair opportunity to present arguments and evidence in support of his claim for reimbursement of medical expenses.  In short, the Board concludes from that review that the requirements for the fair development of the appeal have been met in this case.  

Every possible avenue of assistance has been explored, and the Veteran has received ample notice of what might be required or helpful to his case.  The Veteran was provided several opportunities to provide pertinent evidence in support of his claim and he has provided pertinent evidence and argument in response to these overtures.  In a January 2008 substantive appeal, the Veteran expressly declined a hearing in this case.  No subsequent request to schedule a hearing has been received by VA.  Under the circumstances, the Board's decision to proceed in adjudicating this claim does not therefore prejudice the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).



Factual Background

The Veteran has been in receipt of a permanent and total disability rating since January 30, 1996.

A VA computer log shows that on April 26, 2007, at 9:22 a.m., the Veteran called requesting approval for a follow-up visit with Dr. D. at Maine Cardiology.  The note reflects that the Veteran alleged that VA had authorized the visit.  The note further indicates that a VA employee advised the Veteran that prior to authorization, a treatment plan was required, and neither fee services nor cardiology could authorize appointments at the Veteran's request.

The VA computer log shows that on April 26, 2007, at 2:16 p.m., the request for authorization was denied, as cardiology services were available in the VA system.  The computer log reveals that on April 27, 2007, at 9:45 a.m., a stress test and echocardiogram were ordered by VAMC Boston in order to accommodate the Veteran.  On April 27, 2007, at 11:07 a.m., VA was informed that the Veteran saw Dr. D. at Maine Cardiology on April 26.

On May 7, 2007, a health insurance claim form was submitted to VA requesting payment for an April 26, 2007 outpatient visit to Maine Cardiology.  On September 21, 2007, two additional health insurance claim forms were submitted to VA requesting payment for May 11, 2007 and August 23, 2007 outpatient visits to Maine Cardiology.

In his November 2007 notice of disagreement, the Veteran stated that he had been visiting Maine Cardiology for the care of his aorta.  He said that he had asked the VA for authorization.  He said that when he asked the VA for authorization, he was informed that VA would contact him.  He indicated that he assumed that authorization was granted when he did not hear back from VA, as he had been approved to be treated by Maine Cardiology in the past.  He related that he had not received follow-up treatment from VA for his high blood pressure or aorta.

In his January 2008 substantive appeal, the Veteran said that it was not true that he had requested authorization for non-VA cardiology care on April 26, 2007.  He said that he was scheduled for cardiology tests from Maine Cardiology on May 11, 2007, and he did not hear until May 12, 2007 that VA wanted him to receive treatment within the VA system.  

The Veteran said that he called VA fee services from Maine Cardiology to ensure that he had approval, and fee services said that they were not approving outside cardiology visits.  The Veteran said that he had a non-VA follow-up visit for his aorta that day at 1:30, and he asserted that he was told that VA would "get back with him."  He said that VA did not get back with him, and so he assumed that the visit was authorized.  He said that he had been authorized to receive treatment from Maine Cardiology in the past.

Analysis

Initially, in adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the Veteran received.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994).

In making this factual determination regarding "prior authorization," it is significant to note that the Veteran does not make any express contention that he received express authorization from VA for his outpatient treatments on April 26, 2007, May 11, 2007, and August 23, 2007.  In fact, in his January 2008 substantive appeal, the Veteran stated that he was told by VA fee services on the telephone prior to his appointments at Maine Cardiology that the visits were not authorized.  By this statement, the Veteran appears to freely admit that he was aware that he did not have VA's authorization to seek private treatment on these occasions.  As noted above, a VA computer log reinforces this point by showing that the Veteran was informed by phone prior to the Veteran's April 2007 visit to Maine Cardiology that despite the Veteran's belief that outside cardiology treatment was authorized, prior to present authorization a treatment plan was required, and neither fee services or cardiology could authorize appointments at the Veteran's request.  

The Veteran appears to assert that after being informed that treatment was not authorized, the VA fee basis office told the Veteran that inter-office consultations would be made, and VA would "get back with him."  Nonetheless, even if the Veteran could prove that he relied upon such a discussion to his detriment, it cannot be considered to be tantamount to implicit, much less explicit, authorization for private treatment and VA payment thereof.  Clearly, specific formalities which must be followed in order to obtain such prior authorization under 38 C.F.R. § 17.54 were not complied with in this case.  As a result, the Board cannot find that proper authorization from VA was obtained.

Our inquiry does not end there, however.  A second avenue for potential relief for a Veteran entitled to VA care forced to obtain treatment at a non-VA facility is 38 U.S.C. § 1728, which provides that the Secretary 'may, under such regulations as the Secretary shall prescribe, reimburse . . . for the reasonable value of such care or services . . . for which such veterans have made payment.'"  Malone v. Gober, 10 Vet. App. 539, 541 (1997), quoting 38 U.S.C.A. § 1728(a).

The provisions of 38 U.S.C.A. §§ 1725 and 1728 were changed via legislation which became effective October 10, 2008.  Specifically, the change of interest is that the word "shall" in the first sentence, replaced the word "may."  This made the payment or reimbursement by VA of treatment non-discretionary, if the veteran satisfied the requirements for such payment.  That is, under the version of §§ 1725 and 1728 in effect prior to October 10, 2008, payment of such medical expenses was not mandatory even if all conditions for the payment were met.  Under both versions, the conditions set out in the remainder of the statute must be met in order for VA to make payment or reimbursement.  While the provisions became effective when the law was signed on October 10, 2008, there was no specific effective date or applicability date indicated for the provision.  The Board notes that there is a general presumption against the retroactive effect of new statutes.  Landgraf v. USI Film Products, 511 U.S. 244 (1994).

In this case, the issue is whether the care rendered was emergent; there is no question of additional expenses incurred after the specific dates in question.  Further, under both versions of the applicable statutes, the conditions set out in the remainder of the statutes must be met in order for VA to make payment or reimbursement.  Thus, although the Veteran has not been apprised of the revised version of 38 U.S.C.A. §§ 1725 and 1728, the Board finds no prejudice to the Veteran by the Board decision.  See Bernard, 4 Vet. App. at 384.  Further, the Board need not determine whether 38 U.S.C.A. §§ 1725 and 1728, as revised effective October 10, 2008, are to be given retroactive effect.  

Both versions of 38 U.S.C.A. § 1728 pertain to medical expenses incurred in non-VA facilities where emergency care or services were rendered to a veteran in need thereof for an adjudicated service-connected disability, for a non service-connected disability associated with and held to be aggravating a service-connected disability, or for any disability of a veteran who has a total disability permanent in nature from a service-connected disability.  All three of these statutory requirements must be met before payment may be authorized.  Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

In this case, the Veteran has a total disability permanent in nature from a service-connected disability.  Nonetheless, the evidence does not show that the Veteran's non-service connected cardiology disability presented an emergent situation at the time of either of his April 26, 2007, May 11, 2007, and August 23, 2007 outpatient visits.  In this regard, the Veteran all but acknowledges in his November 2007 and January 2008 statements that the visits in question were follow-up visits.  The medical evidence of record does not show, and the Veteran has not claimed, that any of these outpatient visits are the result of an emergent situation.

For purposes of applying 38 U.S.C.A. § 1728, the term "emergency treatment" has the same meaning given to that term under 38 U.S.C.A. § 1725(f)(1).  38 U.S.C.A. § 1728(c) (2010).  Under 38 U.S.C.A. § 1725(f)(1), "emergency treatment" is defined as medical care or services furnished when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.  38 U.S.C.A. § 1725(f)(1)(B).  The evidence does not show that the Veteran's cardiology disability presented a situation in which a prudent layperson might reasonable expect that delay in treatment would be hazardous to life or health; the evidence shows that the outpatient visits in question were of a follow-up nature.  Thus, it is clear that the previously noted criteria under 38 U.S.C.A. § 1728 were not met at the time that he incurred unauthorized medical expenses for the outpatient visits at Maine Cardiology Associates on April 26, 2007, May 11, 2007, and/or August 23, 2007.  

The Board is sympathetic to the Veteran's contentions.  Nonetheless, for the reasons expressed above, the criteria under any pertinent provision for entitlement to reimbursement for, or payment of, unauthorized medical expenses for outpatient visits at Maine Cardiology Associates on April 26, 2007, May 11, 2007, and/or August 23, 2007 have not been met or approximated.  The evidence is not in relative equipoise; therefore, the Veteran may not be afforded the benefit of the doubt in the resolution of his claim.  Rather, as the preponderance of the evidence is against the claim, this claim must be denied.


ORDER

Entitlement to reimbursement for, or payment of, unauthorized medical expenses for outpatient visits at Maine Cardiology Associates on April 26, 2007, May 11, 2007, and August 23, 2007, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


